350 S.W.3d 433 (2011)
David A. BAKER, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2011-SC-000328-KB.
Supreme Court of Kentucky.
August 25, 2011.

OPINION AND ORDER
Movant, David A. Baker, was admitted to the practice of law in the Commonwealth Of Kentucky on October 21, 1994. His bar roster address is P.O. Box 5933, Louisville, Kentucky 40255, and his bar number is 85513. Movant was suspended from the practice of law for nonpayment of dues on December 28, 2009. Movant filed an application for restoration of membership under SCR 3.500 on April 4, 2011, and the Respondent, through its Board of Governors, has no objection and recommends restoration.
Movant is also licensed to practice in Mississippi where he lived and practiced law between 2003 and 2009. In November of 2009, Movant moved to Louisville and was employed in a non-legal occupation. Movant's application for restoration was presented to the Board of Governors for review and it found said application complete after the Executive Director waived the requirement that Movant submit three Kentucky attorney affidavits and three client affidavits (because Movant has not practiced in Kentucky since 2003). The Board also found that Movant: has paid all the required fees for restoration-including back dues and filing fees; is current with his CLE requirements for the year ending June 30, 2011; has no pending discipline matters; and has not been the subject of a claim with the client security fund. By a vote of 18 to 0, the Board of Governors recommends restoration. We agree for the reasons found by the Board of Governors as authorized by SCR 3.500. Accordingly,
IT IS HEREBY ORDERED that the Movant, David A. Baker, is hereby restored to the practice of law in the Commonwealth on these conditions:

*434 1. Complete his CLE requirement for the 2011-2012 year and be re-certified by the CLE Commission before restoration;
2. Pay any membership dues, if any, that may have become due since his application for restoration has been filed; and
3. Pay the costs of this proceeding, as certified by the Disciplinary Clerk, in the amount of $126.79.
All sitting. All concur.
ENTERED: August 25, 2011.
/s/ John D. Minton, Jr.
/s/ CHIEF JUSTICE